ORDER
The State of Alabama filed this petition for a writ of mandamus requesting that this Court direct Judge George C. Simpson to set aside his May 24, 2016, order granting youthful-offendér status to L.D.B. The State filed a motion to reconsider on June 1, 2016, and Judge Simpson denied that motion on June 14, 2016.
This Court expresses no opinion on the merits of the State’s arguments or the appropriateness of the trial court’s actions in this case, because the State’s petition is not timely filed. A petition for a writ of mandamus must be filed within a reasonable time, and the presumptively reasonable time is defined as the time for taking an appeal. See Rule 21(a)(3), Ala. R. App. P. It appears from the petition that the State is seeking review of a pretrial order, rather than a posttrial order. Accordingly, the presumptively reasonable time for the State to file its petition is seven days from the date of Judge Simpson’s order granting youthful-offender status to L.D.B. Cf. State v. Ellis, 165 So.3d 576 (Ala. 2014). Rule 21(a)(3), Ala. R. App. P., provides that a petition filed outside the presumptively reasonable time shall include a statement of circumstances constituting good cause for this Court to consider the petition, notwithstanding that it was filed beyond the presumptively reasonable time. The State did not include such a statement in its petition.
In order to have timely filed its petition for a writ of mandamus, the State would have had to file it within seven days of Judge Simpson’s May 24, 2016, order. The State, instead, filed a motion to reconsider on June 1, 2016. The motion to reconsider was denied on June 14, 2016. “A motion for reconsideration of an interlocutory order does not toll the period for filing a petition for a writ of mandamus.” Ex parte Chil*261dren’s Hospital of Alabama, 931 So.2d 1, 6 (Ala. 2005). See also Ex parte Troutman Sanders, LLP, 866 So.2d 547 (Ala. 2003). The petition was filed on June 20, 2016— some 27 days after the entry of the May 24, 2016, order. Accordingly, this petition for a writ of mandamus is hereby DISMISSED.
Windom, P.J., and Welch and Kellum, JJ., concur. Joiner, J., concurs specially,. with opinion, joined by Burke, J.